DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The cancellation of claim 4, addition of claims 26-29, and the amendments to claims 1, 5, 6, and 19 in the response filed on 08/01/2022 are acknowledged. 
Claims 1-3, 5-16, 18-22, and 24 -29 remain pending in the application. 
Claims 18-22 are withdrawn.
Claims 4, 17, and 23 are cancelled.
Claims 1-3, 5-16, and 24-29 are examined.
Response to Arguments
	The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified independent claims to require a bending element having closed perimeter recesses and/or protrusions that positively and mechanically engage with material of the intermediate segment, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusions”, “base portion”, and “tip portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 3, 5, 6, 9, 10, 11, 14-16, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama in view of U.S. Publication No. 2010/0160735 to Bakos.
	Regarding claim 1, Chikama discloses an articulated tip part suitable for an endoscope, where the articulated tip part comprises: 
	segments (Fig. 2-annular members 32) including a distal end segment (see last annular member 32 in Fig. 2), a proximal end segment (see first annular member 32 in Fig. 2), and an intermediate segment (see middle annular member 32 between first and last annular member 32 in Fig. 2) having a first part (the examiner notes this is the top half of the middle annular member 32) and a second part (the examiner notes this is the bottom half of the middle annular member 32), the intermediate segment arranged between the distal end segment and the proximal end segment (see middle annular member 32 between first and last annular member 32 in Fig. 2), said segments being joined together to form an articulated assembly of segments (Fig. 2- bending portion 30); 
	a passage running along a length of the articulated tip part (Fig. 3-guide tube 60); 
	a bending element having a first side opposite a second side (Fig. 4- limitation member 35), said bending element being fastened to at least two of the segments (Fig. 2-engaging recesses 35a) and being arranged along a path which is essentially parallel to a centerline of the articulated tip part (Fig. 4).
	Although Chikama discloses wherein the bending element comprises recesses (Fig. 4-engaging recesses 35a), Chikama does not expressly teach wherein the bending element comprises protrusions extending perpendicularly to a plane parallel to a main surface of the bending element, the recesses and/or the protrusions configured to positively and mechanically engage with material of the intermediate segment to fasten the first part to the first side and the second part to the second side, of the bending element.
	However, Bakos teaches of an analogous endoscopic device including an articulated tip part suitable for an endoscope (Fig. 1-steering platform 14), where the articulated tip part comprises: 
	segments including a distal end segment (Fig. 5- distal portion 14d), a proximal end segment (Fig. 5-proximal portion 14p), and an intermediate segment (Fig. 5- intermediate portion 14i) having a first part (Fig. 10- recess 44; the examiner notes that the first part is the left recess) and a second part (Fig. 10- recess 44; the examiner notes that the second part is the right recess), the intermediate segment arranged between the distal end segment and the proximal end segment ([0071]- intermediate portion 14i located between the distal and proximal portions 14d), said segments being joined together to form an articulated assembly of segments ([0071]- the steering platform 14 includes at least three links); 
	a passage running along a length of the articulated tip part (Fig. 4- inner lumen 20); 
	a bending element (Fig. 4-connector elements 28) having a first side  (see Fig. 10; [0080]- the connecting element 28 can be disposed in the recess 44 of the intermediate link 32i; the examiners notes that the first side is the part of the bending element that is disposed in the left side) opposite a second side  (see Fig. 10; [0080]- the connecting element 28 can be disposed in the recess 44 of the intermediate link 32i; the examiners not that the first side is the part of the bending element that is disposed in the right side), said bending element being fastened to at least two of the segments ([0075]- each connector element 28 connects two of the links) and being arranged along a path which is essentially parallel to a centerline of the articulated tip part (Fig. 4-connector elements 28), 
	wherein the bending element comprises recesses having a closed perimeter and/or protrusions extending perpendicularly to a plane parallel to a main surface of the bending element (Fig. 6- tabs 28b; the examiner deems bending element comprises recesses having a closed perimeter as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Bakos), the recesses and/or the protrusions configured to positively and mechanically engage with material of the intermediate segment to fasten the first part to the first side and the second part to the second side, of the bending element (see [0080]- the connecting element's terminal ends 28c can be disposed in the recess 44 of the intermediate link 32i; the examiner deems the recesses configured to positively and mechanically engage with material of the intermediate segment to fasten the first part to the first side and the second part to the second side as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Bakos).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama to utilize protrusions, as taught by Bakos. It would have been advantageous to make the combination for the result of making the bending element more universally attachable to any given segment ([0064] of Bakos).
	Regarding claim 2, Chikama in view of Bakos teaches the articulated tip part of claim 1, and Chikama further discloses wherein the bending element (Fig. 4- limitation member 35) is fastened to at least three segments (Fig. 2-annular members 32), and wherein the segments comprise an inner surface facing the centerline of the passage (see examiner’s annotated Fig. 2)and an outer surface facing away from the centerline of the passage (see examiner’s annotated Fig. 2), said bending element being accessible via the inner and/or the outer surface(Fig. 4- limitation member 35).

    PNG
    media_image1.png
    745
    577
    media_image1.png
    Greyscale

	Regarding claim 3, Chikama in view of Bakos teaches the articulated tip part of claim 2, and Chikama further discloses wherein the bending element extends past the inner surface of the segments and towards the centerline of the passage (Fig. 4-flat portions 35d) and/or past the outer surface of the segments and away from the centerline of the passage (the examiner deems the bending element extending past the outer surface of the segments and away from the centerline of the passage as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Chikama).
	Regarding claim 5, Chikama in view of Bakos teaches the articulated tip part of claim 1, and Chikama further discloses wherein the recesses are arranged to pass through the bending element (Fig. 4-engaging recesses 35a) such that the material of the segments passes through the bending element (Fig. 2- engaging depressions 32a; Col. 5, lines 58-60- the engaging depressions 32a become engaged with the engaging recesses 35a).
	Regarding claim 6, Chikama in view of Bakos teaches the articulated tip part of 5, but Chikama in view of Bakos does not expressly teach wherein the bending element surrounds the material of the segments passing through the bending element.
	However, Bakos further teaches wherein the bending element surrounds the material of the segments passing through the bending element (Fig. 4-connector elements 28).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that the bending element surrounds the material of the segments passing through the bending element, as taught by Bakos, to allow the bending element to completely surround the material of the segments passing through the bending element. It would have been advantageous to make the combination for purpose of allowing for flexible steering of the segments and also a flexible surgical instrument received within the device ([0063] of Bakos).
	Regarding claim 9, Chikama in view of Bakos teaches the articulated tip part of claim 2, and Chikama further discloses wherein the bending element is arranged such that one of the at least two segments is the proximal segment (see first annular member 32 in Fig. 2) and/or such that one of the at least two segments is the distal segment (see last annular member 32 in Fig. 2).
	Regarding claim 10, Chikama in view of Bakos teaches the articulated tip part of 1, and Chikama further discloses wherein a dimension of the bending element which is perpendicular to a longitudinal extent of the bending element is greater than a minimum inside diameter of the passage (Fig. 3- limitation member 35).
	Regarding claim 11, Chikama in view of Bakos teaches the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises a light guide (Fig. 3- optical fiber bundle 62) or a flexible printed circuit board (the examiner deems the flexible circuit board as an optional limitation due to the recitation of “or” and therefore not required by the device of Chikama), fastened to and running along a length of the bending element(Fig. 3- optical fiber bundle 62), or wherein the bending element comprises electronic components fastened to and spaced along the length of the bending element (the examiner deems the electronic components as an optional limitation due to the recitation of “or” and therefore not required by the device of Chikama).
	Regarding claim 14, Chikama in view of Bakos teaches the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises spaced apart weakened portions arranged along a longitudinal extent of the bending element (Fig. 4- first arcuate portion 35b).
	Regarding claim 15, Chikama in view of Bakos teaches the articulated tip part of claim 14, and Chikama further discloses wherein said weakened portions have a stiffness which is less than a stiffness of a remaining portion of the bending element (Fig. 4-engaging recesses 35a; Col. 4, lines 49-58-The limitation member 35 has a pair of flat portions 35d defined respectively by its lateral side portions which have not been subjected to bending).
	Regarding claim 16, Chikama in view of Bakos teaches the articulated tip part of claim 15, and Chikama further discloses wherein said weakened portions allow pivotal motion of the segments in a plane parallel to the bending element and/or in a plane perpendicular to a main bending plane of the tip part (during the bending of the bending portion 30, the limitation member 35 is bent…. During the bending of the bending portion 30, the annular members 32 interfere with one another, thereby maintaining the cross-section of the bending portion 30 in a substantially circular shape. Also, the interference of the annular members 32 with one another prevents the bending portion 30 from being bent only at one section thereof, thus ensuring a smooth bending).
	Regarding claim 25, Chikama in view of Bakos teaches the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises an elongate substantially flat surface extending between at least three of the segments (Fig. 4- limitation member 35).
	Regarding claim 26, Chikama in view of Bakos teaches the articulated tip part of claim 1, but Chikama in view of Bakos does not expressly teach wherein a thickness of the bending element decreases in the distal direction along a longitudinal extent of the bending element.
	However, Bakos further teaches wherein a thickness of the bending element decreases in the distal direction along a longitudinal extent of the bending element ([0064]- A height h of the connector element 28 …can vary).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that a thickness of the bending element decreases in the distal direction along a longitudinal extent of the bending element, as taught by Bakos. It would have been advantageous to make the combination for the purpose of helping to provide adequate structural integrity to the bending element ([0064] of Bakos).
	Regarding claim 27, Chikama in view of Bakos teaches the articulated tip part of claim 26, but Chikama in view of Bakos does not expressly teach wherein the bending element is comprised of a material different than the material of the intermediate segment.
	However, Bakos further teaches wherein the bending element is comprised of a material different than the material of the intermediate segment ([0064]- one or more of the connector elements 28 can be different from any one or more other of the connector elements 28, e.g., be made from a different material).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that the bending element is comprised of a material different than the material of the intermediate segment, as taught by Bakos. It would have been advantageous to make the combination for the result of having different degrees of flexibility ([0060] of Bakos).
	Regarding claim 28, Chikama in view of Bakos teaches the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises a non-planar cross-section, the cross-section taken transversely to a longitudinal extent of the bending element (Fig. 4- limitation member 35).
	Regarding claim 29, Chikama in view of Bakos teaches the articulated tip part of claim 1, but Chikama in view of Bakos does not expressly teach wherein the protrusions of the bending element extend into the material of the intermediate segment, and wherein the protrusions comprise a base portion that is smaller than a tip portion thereof.
	However, Bakos further teaches wherein the protrusions of the bending element extend into the material of the intermediate segment (Fig. 4 - connector elements 28), and wherein the protrusions comprise a base portion (Fig. 6 - cut-outs 28a) that is smaller than a tip portion thereof (Fig. 6 – tabs 28b).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that the protrusions of the bending element extend into the material of the intermediate segment and comprise a base portion that is smaller than a tip portion thereof. It would have been advantageous to make the combination for the result of making the bending element more universally attachable to any given link ([0064] of Bakos).
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama in view of U.S. Publication No. 2010/0160735 to Bakos and further in view of U.S. Publication No. 2011/0034771 to Konstorum. 
	Regarding claim 7, Chikama in view of Bakos teaches the articulated tip part of 5, and Chikama further discloses wherein each segment is engaged with four recesses in the bending element (Fig. 4-engaging recesses 35a; Col. 5, lines 58-60- the engaging depressions 32a become engaged with the engaging recesses 35a), two recesses arranged on an inner surface of the bending element facing the centerline of the passage (Fig. 4-engaging recesses 35a), but Chikama in view of Bakos does not expressly teach two recesses arranged on an outer surface of the bending element facing away from the centerline of the passage.
	However, Konstorum teaches of an analogous articulated end part for an endoscope (Fig. 2- frame 26) that comprises segments (Fig. 3 - short rings 36b) including two recesses (Fig. 5- slots 56) arranged on an outer surface of the bending element (Fig. 3 – indent feature 62) facing away from the centerline of the passage (Fig. 3 - central channel 46).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos to include two recesses arranged on an inner surface of the bending element facing the centerline of the passage, as taught by Konstorum. It would have been advantageous to make the combination for the result of providing better clearance among the segments ([0003] of Konstorum).
	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama in view of U.S. Publication No. 2010/0160735 to Bakos and further in view of U.S. Publication No. 2003/0229420 to Buckingham et al. (hereinafter “Buckingham”).
	Regarding claim 8, Chikama in view of Bakos teaches the articulated tip part of claim 5, and although Chikama discloses recesses which pass through the bending element (Fig. 4-engaging recesses 35a), Chikama in view of Bakos does not expressly teach wherein the first part and the second part are connected to each other via the recesses.
	However, Buckingham teaches of an articulated tip part for an endoscope (Fig. 12) that comprises segments including a first part (see examiner’s annotated Fig. 12) and a second part (see examiner’s annotated Fig. 12) wherein the first part and the second part are connected to each other via the recesses (Fig. 12; [0072]- Each of links 71 is manufactured in two parts as shown in FIG. 12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that the first part and the second part are connected to each other via the recesses, as taught by Buckingham. It would have been advantageous to make the combination so that the individual components of each link can be separated in assembly ([0072] of Buckingham).

    PNG
    media_image2.png
    367
    543
    media_image2.png
    Greyscale

	Regarding claim 24, Chikama discloses the articulated tip part of claim 1, and although Chikama discloses wherein the first part and the second part each have an arcuate wall (see middle annular member 32 between first and last annular member 32 in Fig. 2), Chikama in view of Bakos does not expressly teach wherein the first part and the second part each have an arcuate wall ending in a first contact surface and a second contact surface, the first contact surface and the second contact surface extending between a proximal edge and a distal edge of the arcuate wall, wherein after construction the first contact surface of the first part is adjacent the first contact surface of the second part with the bending element extending at least partially therebetween.
	However, Buckingham teaches of an articulated tip part (Fig. 12) that comprises segments including a first part (see examiner’s annotated Fig. 12) and a second part (see examiner’s annotated Fig. 12) wherein the first part and the second part each have an wall (see examiner’s annotated Fig. 12) ending in a first contact surface (see examiner’s annotated Fig. 12) and a second contact surface (see examiner’s annotated Fig. 12; [0072]- Each of links 71 is manufactured in two parts as shown in FIG. 12), the first contact surface and the second contact surface extending between a proximal edge and a distal edge of the wall (see examiner’s annotated Fig. 12), wherein after construction the first contact surface of the first part is adjacent the first contact surface of the second part with the bending element extending at least partially therebetween ([0072]- Each of links 71 is manufactured in two parts as shown in FIG. 12).

    PNG
    media_image3.png
    517
    741
    media_image3.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that the first part and the second part each have an arcuate wall ending in a first contact surface and a second contact surface, as taught by Buckingham. It would have been advantageous to make the combination so that the individual components of each link can be separated in assembly ([0072] of Buckingham).
	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama in view of U.S. Publication No. 2010/0160735 to Bakos and further in view of U.S. Publication No. 2015/0374211 to Smith et al. (hereinafter “Smith”).
	Regarding claim 12, Chikama in view of Bakos teaches the articulated tip part of claim 1, and although Chikama discloses wherein the bending element varies along a longitudinal extent of the bending element (Fig. 4- limitation member 35), Chikama in view of Bakos does not expressly teach wherein a stiffness of the bending element varies along a longitudinal extent of the bending element.
	However, Smith teaches of an articulated tip part suitable for an endoscope (Fig. 58 – insertion device 300) that comprises a bending element (Fig. 59- vertebrae 16) wherein a stiffness of the bending element varies along a longitudinal extent of the bending element ([0147]- the number and location of the tendons or staples 318 and the vertebrae 16 axially and circumferentially may be chosen in such a way as to vary the stiffness of the insertion device 300 in zones).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama in view of Bakos so that a stiffness of the bending element varies along a longitudinal extent of the bending element, as taught by Smith. It would have been advantageous to make the combination in order to selectively maintain the hollow body in a relatively stiff condition (abstract of Smith).
	Regarding claim 13, Chikama in view of Bakos and Smith teaches the articulated tip part of claim 12, and Chikama further discloses wherein a thickness of the bending element perpendicular to the longitudinal extent of the bending element (Fig. 4-engaging recesses 35a) and/or a moment of inertia of the bending element changes along the length of the bending element (the examiner notes that “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795